Citation Nr: 1043915	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-10 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
diagnosed as posttraumatic stress disorder (PTSD), anxiety, 
depression, a psychotic disorder, and dementia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to April 1988, 
when he retired from the United States Army.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating action, the RO denied the Veteran's claim and he 
subsequently appealed to the Board.  

In the March 2004 rating decision, the RO reopened the Veteran's 
PTSD claim and denied the matter after a de novo review.  
Nevertheless, when the claim initially came before the Board, the 
Board was required, in accordance with Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001), to address whether new and material 
evidence actually been presented.  In June 2007, the Veteran 
proffered testimony before the undersigned Veterans Law Judge.  A 
transcript of that hearing was prepared and has been included in 
the claims folder for review.  In a September 2007 decision, the 
Board concluded that the Veteran had submitted new and material 
evidence sufficient to reopen the Veteran's claim for entitlement 
to service connection for PTSD.  The Board then decided that it 
needed to obtain additional information concerning the Veteran's 
claimed stressors and his current medical treatment.  Hence, the 
claim was remanded to the RO via the Appeals Management Center 
(AMC), located in Washington, DC.  The claim has since been 
returned to the Board for review.  

Upon reviewing the development that has occurred since September 
2007, the Board finds there has been substantial compliance with 
its remand instructions.  The Board notes that the United States 
Court of Appeals for Veterans Claims, hereinafter the Court, has 
noted that "only substantial compliance with the terms of the 
Board's engagement letter would be required, not strict 
compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see 
also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding 
that there was no Stegall [v. West, 11 Vet. App. 268, 271 (1998)] 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination "more 
than substantially complied with the Board's remand order").  
The record indicates that the AMC obtained additional information 
from the service department, along with a VA examination of the 
Veteran and his VA medical records, and all of this information 
has been included in the claims folder for review.  Subsequently, 
the AMC issued a Supplemental Statement of the Case (SSOC) after 
reviewing the results of the information obtained.  Based on the 
foregoing, the Board finds that the AMC substantially complied 
with the mandates of its September 2007 Decision/Remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(finding that a remand by the Board confers on the Veteran the 
right to compliance with the remand orders).  Therefore, in light 
of the foregoing, the Board will proceed to review and decide the 
claim based on the evidence that is of record consistent with 38 
C.F.R. § 3.655 (2010).

Finally, the Board has recharacterized the claim for PTSD to a 
claim for a psychiatric disorder in light of Clemons v. Shinseki, 
23 Vet. App. 1 (2009), which mandates that the scope of a mental 
health disability claim include any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.


FINDINGS OF FACT

1.  During service, the Veteran was stationed in the Republic of 
Vietnam.

2.  While stationed at An Khe, the Veteran's unit was subject to 
enemy fire.  This stressor has been confirmed by the Department 
of the Army.

3.  The Veteran's current psychiatric disorders, diagnosed as 
PTSD and anxiety, are related to service.

4.  The Veteran's dementia, depression and unspecified psychotic 
disorder are not related to service or any event thereof.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
Veteran's psychiatric disability, diagnosed as PTSD and anxiety, 
was incurred in or aggravated by his period of active service.  
38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for a 
psychiatric disorder, diagnosed as PTSD and anxiety, which 
represents a complete grant of the benefit sought on appeal.  As 
such, no discussion of VA's duty to notify and assist is 
necessary.

The Veteran reports that while stationed in the Republic of 
Vietnam he was constantly exposed to various stressors.  He has 
insinuated that his unit was subjected to enemy rifle and mortar 
fire.  In a stressor statement received in May 2002, he reported 
that he was assigned to the 625th Supply and Services Division 
and drove gasoline tankers to the "A Shau Valley, Camp Evans, 
Quang Tri, Dang Ha, and other Northern I Corps base camps."  He 
reported that the truck convoys were subject to ambushes and 
rocket and mortar attacks.  He stated that he was constantly 
afraid the truck would be hit and explode.  He also performed 
perimeter guard duty and daily patrols around the base camps as 
required.  

In addition to the above, he has also stated that he was involved 
in action in Phu Bai and that this unit faced friendly fire from 
a battleship sustaining heavy injuries and casualties.  He talked 
of losing many friends, but did not provide the names of any 
casualties or injuries.  There was no indication that he 
witnessed the deaths, as he did not provide any details 
surrounding the circumstances of the deaths.  He did however 
state that he was fearful when his unit received mortar, rifle, 
and rocket fire from the enemy.  He avers that this fear has 
produced nightmares and flashbacks that he continues to suffer 
therefrom.  In summary, the Veteran, along with his 
representative, has claimed that all of these factors were 
stressful situations which, in turn, led to the development of 
PTSD, from which the Veteran now suffers.

The record reflects that the Veteran served in Vietnam with the 
173rd Combat Support Battalion that was assigned to the 173rd 
Airborne Brigade that was located at An Khe.  It is further noted 
that the Veteran's service records do not show that he was 
awarded a personal valor award.  He was, however, awarded a 
National Defense Service Medal, a Vietnam Service Medal, and a 
Republic of Vietnam Campaign Medal.  The record also notes that 
the Veteran participated in the Vietnam Counter Offensive Phase 
VI, Vietnam Counter Offensive Phase V, the Vietnam Summer-Fall 
1969 Campaign, and the Tet Counter Offensive of 1969.

As noted, the official records do not show that the Veteran was 
awarded a personal or unit valour award, such as a Bronze Star 
Medal for Valor, a Purple Heart Medal, or a Presidential Unit 
Citation.  The record also does not show that the Veteran fired 
his personal weapon at the enemy such that he might have been 
awarded a Combat Infantryman Badge or a similar award from the 
Army.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of 
symptoms is required where a condition in service is noted but is 
not, in fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  Further, service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a);

(2) credible supporting evidence that the 
claimed inservice stressor actually 
occurred; and

(3) a link, established by medical 
evidence, between the current symptoms and 
the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2010).  See Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  The diagnosis of a mental disorder must conform 
to the Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125 (a) (2010).

In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, (and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the appellant's service), the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(d) (2010); see also 38 U.S.C.A. § 1154(b) (West 
2002); VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  Previously, VA was required to undertake 
extensive development to determine whether a non-combat veteran 
actually experienced the claimed in-service stressor and lay 
testimony, by itself, was not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Instead, credible supporting evidence of a 
corroborated in-service stressor was required.  Credible 
supporting evidence was not limited to service department 
records, but could be from any source.  See YR v. West, 11 Vet. 
App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  Further, credible supporting evidence of the actual 
occurrence of an in-service stressor could not consist solely of 
after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. 
at 396.  

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the 
need for stressor corroboration in circumstances in which the 
veteran's claimed in-service stressor is related to "fear of 
hostile military or terrorist activity."  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for increased 
rating, the Board should first determine whether application of 
the revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or benefits 
the veteran had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the implementation 
of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier 
than the effective date of that change.  VA can apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  The Veteran in this case receives 
consideration under the amended version of 38 C.F.R. § 3.304(f) 
because his claim was appealed to the Board prior to July 13, 
2010, but not decided by the Board as of July 13, 2010.
  
At the outset, the Board finds that the evidence is in equipoise 
as to the Veteran's diagnosis of PTSD.  The Board acknowledges 
that on VA examination in May 2010, the examiner noted that the 
Veteran had previously been diagnosed with PTSD without a great 
deal of in-service stressor verification.  The examiner added 
that the Veteran's dementia was a confounding element and it was 
difficult to assess the Veteran's stressors and active PTSD 
symptoms.  Thereafter, the examiner further explored the 
Veteran's PTSD, anxiety, depression, and psychotic symptoms.  The 
examiner found that it was unclear whether the Veteran met the 
diagnosis for PTSD.  However, the examiner made a diagnosis of an 
anxiety disorder not otherwise specified.  The examiner then 
stated the Veteran's anxiety disorder was more likely than not 
secondary to remote service experiences.  In any event, the Board 
notes that during the pendency of the appeal, the Veteran has 
been diagnosed with PTSD on numerous occasions.  Diagnoses of 
PTSD are contained throughout the Veteran's recent VA outpatient 
treatment reports as well.  Thus, despite the findings of the May 
2010 VA examination report, the Board finds that the Veteran has 
a current psychiatric disorder, diagnosed as PTSD.  See McLain v. 
Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement 
that a claimant have a current disability before service 
connection may be awarded for that disability is also satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim, even if no disability is present at the time of the 
claim's adjudication).  Thus, the first criterion has been met.

Additionally, as discussed below, the second and third criteria 
for an acquired psychiatric disorder diagnosed as PTSD and 
anxiety have been met.  The Veteran's principal claimed stressors 
have nothing to do with combat per se or being fired upon by the 
enemy.  The stressors are, however, related to the Veteran being 
in a war zone or hostile territory.  The stressors do involve the 
Veteran being in an area that received rifle rocket or mortar 
fire.  

The Board notes that in conjunction with the Board's Remand of 
September 2007, the RO/AMC sought additional information 
concerning the Veteran's then unconfirmed stressors.  The RO/AMC 
contacted the Joint Service Records Research Center (JSRRC) and 
asked for additional information concerning the Veteran's unit 
while he was stationed in Vietnam.  The JSRRC responded with the 
following:

	. . . [During the appellant's tour-of-
duty] An Khe was attacked on June 6, 1969, 
at 2215.  The POL Dump was blown by an 
unknown size force and unknown type of 
explosives.  Towers on the perimeter began 
to receive small arms, mortar fire, and 
possible B40 rockets. . . . Camp Radcliff, 
An Khe, went on a red alert status as 22 
sappers were reported inside perimeter 
south of Tower 16. . . . Camp Radcliff, An 
Khe, went on red alert status as a result 
of receiving 10 rounds of unknown size 
mortar fire.  Twelve US personnel were 
wounded during this attack.

The Veteran has proffered numerous statements that discuss his 
duties and observations while he was stationed in Vietnam.  Given 
the time period during which he was assigned to South Vietnam and 
the type of incidents he reported that were stressful, along with 
the above information provided by the JSRRC, the Board finds this 
information is sufficient to corroborate that the Veteran was 
exposed to significant, life-affecting stressors.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2002) and 38 C.F.R. § 3.304(f)(3) 
(codified in 75 Fed. Reg. 39,843-39,852).  After review of the 
evidence the Board finds that service personnel records and the 
historical information concerning the Veteran's unit, proffered 
by the Veteran, establish that the Veteran served in a hostile 
area.  As his stressors are consistent with service and an 
individual stationed in a hostile territory, the Board finds no 
further verification of the Veteran's stressors are necessary.

During the course of this appeal, the Veteran has been treated by 
VA medical providers, and they have concluded that he suffers 
from the symptoms and manifestations of PTSD.  The examiners have 
indicated that the Veteran's PTSD was at least as likely caused 
by the stressors he incurred while he was in Vietnam.  
Additionally, as previously noted, on VA examination in 2010, the 
examiner opined that the Veteran's anxiety was more likely than 
not secondary to remote service experiences. 

In determining whether service connection is warranted, the VA 
must determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the evidence is against the claim, in which 
case service connection must be denied.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The record presents a valid diagnosis of PTSD and anxiety related 
to stressful experiences the Veteran reported he underwent during 
his service in Vietnam.  Accordingly, after careful review of all 
the evidence of record, the Board finds that the Veteran 
manifests PTSD that is the result of stressors he experienced 
while in Vietnam.  The Board therefore concludes that service 
connection for a psychiatric disability, diagnosed as PTSD and 
anxiety, is appropriate.

At this time, the Board acknowledges that diagnoses of dementia, 
depression and an unspecified psychotic disorder have been 
recorded.  However, neither the Veteran nor his representative 
has asserted that any of those disorders are related to service 
or any event of service.  More importantly, on VA examination in 
2010, the VA examiner expressly found that the Veteran's 
dementia, depression and unspecified psychotic disorders were not 
service related.  As such, service connection for those matters 
is denied.  Nonetheless, because service connection for a 
psychiatric disability, diagnosed as PTSD and anxiety has been 
established, the Veteran's appeal is a full grant of benefits.





ORDER

Entitlement to service connection for a psychiatric disability, 
diagnosed as posttraumatic stress disorder and anxiety, is 
granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


